      Case 1:20-cv-02447-CC Document 1-2 Filed 06/08/20 Page 1 of 3




              EXHIBIT B




70552392.v5
          Case 1:20-cv-02447-CC Document 1-2 Filed 06/08/20 Page 2 of 3



Contract changes:




   1. We need to add some language to the contract that addresses the cost of manufacturing the
      gun and how True Position will be paid for that. We should agree to a hard cost of the gun and
      we would hope the contract would say something similar to, we have established that the cost
      of manufacturing the gun is “X” amount. True Position is entitled to the full amount and shall be
      paid on a Net 30 basis. This amount will be minus any costs HMG has paid for. And then as in the
      contract HMG and TP will split 50% of the Net profit.
   2. True Position has incurred Research and Development costs that were unforeseen during
      discussions in bringing the firearm to market. These costs are substantial and have arisen from
      design changes, errors in prints, changes that are needed to ease the production etc. True
      Position feels we should be reimbursed for these costs over and above the cost of the gun. In
      lieu of a cash payment True Position would like to first apply the amount due to the machines
      purchased from HMG anything above that can be resolved by a mutual agreement between
      HMG and True Position
   3. Need to define the plan for Pre Sold rifles and what compensation True Position will be
      receiving for those rifles built. Also, since Nov 2019, TP has sent approximately 27 rifles or parts
      for rifles and will need some reimbursement. TP and HMG needs to figure out an amount
      agreed by both parties and what money owed can be put to the balance on the machines TP
      received from HMG.
   4. Royalty Payments would need to be made on a Net 30 basis instead of quarterly.
   5. True Position agrees the HMG has made payments towards parts coming from outside vendors,
      True Position agrees that HMG is entitled to be reimbursed for those costs. TP would like to split
      all costs associated with the gun for the term of 1 year. After the year is up TP will assume sole
      responsibility for the costs of the gun and should be entitled to the full true cost at that time.
   6. TP would like to have some sort of monthly orders to base what is kept into inventory. We
      should mutually establish a mandatory minimum amount of inventory but certain items that are
      viewed as slow sellers will be kept to a minimum amount. TP would place all orders, keep HMG
      up to date with inventory (I think monthly would work) and TP will place all orders. If HMG
      wants to order anything above and beyond this or places any PO’s HMG shall be solely
      responsible for those costs. This should include all conversion kits, magazines and any other
      accessory item not specifically mentioned.
   7. Prices are always subject to change and we cannot control vendors, material prices etc. TP
      agrees to notify HMG within 10 days of any price changes and at that time the true cost of the
      gun will be updated.
   8. We will need to define how to handle sales directly received by HMG whether its online, phone
      etc. Now if Brownells signs and exclusive agreement this will be a moot point as I believe they
      would have to handle any sales. I believe section 5.5 in the existing contract defines this but we
      would want this done every 30 days as we would want to receive all money due on a maximum
      of Net 30 terms.
      Case 1:20-cv-02447-CC Document 1-2 Filed 06/08/20 Page 3 of 3



9. TP will be solely responsible for all labor costs incurred by them for assembly and parts made in
    house. Those prices will be in the hard costs of the gun and TP will receive all of those costs back
    on a net 30 basis after the rifle has shipped.
10. Any changes to the existing parts by HMG will be subject to a separate charge including but not
    limited to: machine programming, part programming, machine down time etc. TP will submit a
    quote to HMG and if HMG agrees to terms TP will proceed with the changed and HMG will pay
    TP the amount due on a NET 30 basis. If any specialized tooling was purchased or any other cost
    was direct result of a Rev on a part that has been modified TP will try to return the part or
    whatever item, if TP is not fully refunded and does have to pay any cost related to that HMG will
    be fully responsible for that cost and notified of that cost within 14 days.
11. HMG and TP have for the most part split the outside vendor cost associated with the gun. There
    are a few parts HMG has paid for solely and there are parts TP has paid for solely. HMG and TP
    should establish what’s been paid out to date for parts to build the gun only over this past year
    and come up with a payment based off each rifle sold. TP still has around 60K owed to Premier
    for cast parts and based off a conversation between Woods and Hill believe HMG will pay half of
    that as well. Moving forward from the date this contract is signed and for 1 year after that TP
    and HMG will split 50/50 all costs for the STG and each will be paid a set amount determined by
    both parties from the sale of each gun. HMG and TP should get the amount paid be each party
    to date and the amount of parts paid for within 10 days of this agreement being signed so that a
    fair payment plan to both parties can be established.
12. TP would like to add a 10% scrap rate to the costs of the receiver assembly. We want to do this
    to create a slush fund to cover any unforeseen problems we may have with receiver flats,
    bending process etc. This is something new for TP and we don’t know that we can accurately
    predict the loss here. After 90 days and every 90 days of production HMG and TP will evaluate
    this cost and see what needs to happen. If we need to split what both companies feel is excess
    and or make changes to that cost we will do that at that time.
13. On section 8 of the existing contract TP would like language added that if HMG defaults on
    payment to TP more than 90 days, goes out of business or no longer wants to remain in business
    TP will assume all ownership of patents and licensing agreements of the STG 44 and TP will be
    the sole owner of them so they can continue the production of the rifle.
14. HMG and TP will agree in writing to the sale price of all guns, conversion kits, accessories and
    any other items related to this deal not specifically listed.
15. HMG is solely responsible for the cost and handling of all warranty issues.
